Citation Nr: 0926621	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for traumatic synovitis of the right knee (right 
knee disorder).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1940 to August 1941.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  Jurisdiction of the Veteran's claims file has been 
transferred to the RO in Albuquerque, New Mexico.  In 
September 2008, the Veteran's claim was returned for further 
development.  The requested action was taken and the case is 
appropriately before the Board for review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board observes that when the case was previously before 
the Board in September 2008 it was noted that in a May 2007 
statement the Veteran's representative raised a claim of 
whether there was clear and unmistakable error in a December 
1946 rating decision that denied service connection for a 
right knee disorder.  It doe not appears from the record that 
the RO has taken action regarding this clear and unmistakable 
error claim.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Again, the Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed decision dated in December 1946 initially 
denied entitlement to service connection for a right knee 
disorder.

2.  The additional evidence submitted since the December 1946 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1946 rating decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence obtained since December 1946 regarding the 
Veteran's claim of service connection for a right knee 
disorder and is not new and material, and the claim for 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2005, April 2008, and October 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board recognizes that in its September 2008 remand, it 
requested that the RO/AMC provide the Veteran notice 
compliant with the guidance from the United States Court of 
Appeals for Veterans Claims (Court)  in the cases of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice compliant with Kent was 
provided in an October 2008 letter, but notice under the 
Dingess guidance was not provided.  However, the Board finds 
that although the Veteran was not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran was initially denied service connection for a 
right knee disorder in a December 1946 rating decision.  The 
RO found that the Veteran's right knee disorder preexisted 
service and had not been aggravated during his active 
service.  The Veteran was advised of the denial of benefits 
and of his appellate rights, but did not appeal the decision.  
As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Pursuant to an application submitted in May 2005, the Veteran 
seeks to reopen his previously denied claim of service 
connection for a right knee disorder.  Generally, where prior 
RO decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  38 
U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the December 1946 rating 
decision included the Veteran's service treatment records 
(STRs) and his application for benefits.  Relevant STRs 
reflect that the Veteran had incurred an injury to the right 
knee prior to service.  A Report of Medical Survey dated in 
July 1941 indicated that the Veteran's right knee disorder 
had preexisted service and was not aggravated during service 
and noted that the Veteran has signed a statement certifying 
that his right knee disorder had preexisted service and was 
not aggravated during service.  He was subsequently 
discharged from service.

Evidence received since the December 1946 rating decision 
includes the Veteran's statements and post-service treatment 
records regarding the right knee.  These treatment records 
reflect a right total knee replacement following a diagnosis 
of severe osteoarthritis of the right knee.  These records 
did not show any relationship between his current right knee 
disorder and service, nor did they show that his preexisting 
right knee disorder was aggravated during service.  The 
Veteran in his statements essentially contended that his 
right knee disorder had been aggravated by service.  In his 
November 2005 statement, the Veteran indicated that he was 
physically fit upon enlistment and was medically discharged a 
year later.  

Based upon careful review of the evidence of record, the 
Board finds that new and material evidence has not been 
received to reopen the Veteran's previously denied claim of 
entitlement to service connection for a right knee disorder.  
This evidence is new, as it was not before agency decision 
makers at the time of the prior decision, but the evidence is 
not material as it does not speak to an unestablished fact 
necessary to substantiate the claim-namely, whether the 
Veteran's right knee disorder was caused or aggravated by 
service.  There is no question that the Veteran has a right 
knee disorder, but there are no clinical records reflecting 
that the Veteran's right knee disorder was caused or 
aggravated by service.  Although in the Veteran's statements 
he indicated that he was physically fit upon enlistment into 
service, records confirming that assertion were of record at 
the time of the December 1946 decision, and his statements 
are considered cumulative.  Thus, the Veteran's claim of 
entitlement to service connection for a right knee disorder 
is not reopened and remains denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a right knee 
disorder is not reopened and remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


